Citation Nr: 0620388	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-26 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a heart disability.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for renal cancer.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a disorder of the 
eye.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
September 1967 and from January 1973 to February 1990.  
Service in Vietnam is indicated by the evidence of record.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

Procedural history

Service connection was previously denied for heart disease, 
kidney cancer, and hearing loss in a September 1994 RO rating 
decision.  The veteran was informed of that decision, 
including his right to appeal.  He did not appeal.  

By a March 2003 rating decision, the RO, in pertinet part, 
found that new and material evidence had not been received to 
reopen a claim of service connection for renal cancer.  The 
veteran submitted a timely notice of disagreement (NOD) to 
that decision in April 2003, a statement of the case (SOC) 
was promulgated in May 2003, and the veteran perfected his 
appeal with a VA Form 9 [Appeal to the Board] later in May 
2003.

In an October 2004 rating decision, the RO, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for heart disease.  In addition, that decision 
denied service connection for a disorder of the eyes.  
Thereafter, by a December 2004 rating decision, the RO denied 
service connection for hearing loss.  The veteran 
subsequently submitted an NOD as to those determinations in 
February 2005, an SOC was promulgated in April 2005, and a VA 
Form 9 was received in May 2005.

The veteran provided testimony regarding this appeal at a 
hearing conducted before the undersigned Veterans Law Judge 
in November 2005.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required regarding the veteran's claim of 
service connection for a disability of the eyes.  
Accordingly, the claim will be REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection was denied for heart disease, kidney 
cancer, and hearing loss by a September 1994 rating decision.  
The veteran was informed of that decision, including his 
right to appeal; he did not appeal.

2.  The evidence received to reopen the veteran's claims of 
service connection for heart disease and renal cancer is 
cumulative and redundant of that which was of record at the 
time of the prior denial in September 1994.

3.  The evidence received to reopen the veteran's claim of 
service connection for hearing loss was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current hearing loss 
disability was incurred in or aggravated by his active 
military service.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision which denied service 
connection for heart disease, kidney cancer, and hearing loss 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005].

2.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for 
heart disease, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).

3.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for 
renal cancer, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).

4.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for hearing 
loss, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

5.  Service connection is not warranted for hearing loss.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended, to include at his November 2005 
hearing, that he developed heart disease, renal cancer, and 
hearing loss during active service.

After careful consideration of the record, and for the 
reasons stated below, the Board finds that new and material 
evidence has not been received to reopen the claims of 
service connection for either heart disease or renal cancer.  
The Board also finds that new and material evidence has been 
received regarding the hearing loss claim, but that the 
underlying service connection claim must be denied as the 
preponderance of the evidence is unfavorable.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Here, the Board notes that the veteran was not sent 
notice prior to the March 2003 rating decision which 
specifically referred to his renal cancer claim.  
Nevertheless, he was sent a letter in August 2002 which did 
provide an explanation about VA's basic duties to notify and 
assist under the VCAA.  Further, as detailed below, he was 
sent additional letters in February and September 2005 which 
did refer to his renal cancer claim, and satisfied the 
notification requirements of the VCAA.  With respect to the 
other appellate issues, he was sent the necessary notice in 
March 2004, which was clearly prior to the October and 
December 2004 rating decisions that are the subject of this 
appeal.

For the reasons detailed below, the Board finds that, through 
these letters, the veteran has been amply informed of what is 
required of him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  As the veteran's heart disease, renal 
cancer, and hearing loss were previously denied in September 
1994, the Board notes that a letter dated in that month 
reflects he was provided with a copy of that decision which 
explained the basis for the original denials.  With respect 
to notice to the veteran regarding the requirement of new and 
material evidence, letters dated in March 2004 and September 
2005 specifically explained that evidence sufficient to 
reopen the previously denied claims must be "new and 
material," largely tracking the regulatory language of 
38 C.F.R. § 3.156(a).  These letters also indicated that new 
and material evidence would be evidence that pertained to the 
reason the claims were previously denied.  In regard to the 
renal cancer claim, one of the September 2005 letters stated, 
in pertinent part, that the claim was previously denied 
because there was no evidence that kidney cancer was shown 
during service nor did the condition manifest itself within 
one year from discharge.  Moreover, the March 2004, February 
2005, and September 2005 letters all included a summary of 
the elements necessary to establish service connection for 
the claimed disabilities.  As such, the veteran was advised 
of the bases for the previous denials, as well as what 
evidence would be new and material to reopen the claims.  See 
Kent v. Nicholson, No. 04-181, slip op. at 10 (U.S. Vet. App. 
Mar. 31, 2006).   The Board also observes that through his 
statements and hearing testimony the veteran has indicated he 
is aware that he must submit medical nexus evidence to 
support his claims, which goes to the reason why his current 
appellate claims have been denied.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) [VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it].

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  The letters 
provided to the veteran in August 2002, March 2004, February 
2005, and September 2005 indicated VA would obtain relevant 
records from VA or other Federal agency or department, and 
that they would request such records from private sources.  
In addition, these letters indicated that VA would provide a 
medical examination if it was deemed necessary to make a 
decision on the veteran's claims.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The Board observes that all of the 
aforementioned VCAA letters contained language indicating the 
veteran should identify any relevant evidence she wanted VA 
to request on his behalf, and that he should submit any 
necessary release for VA to obtain such evidence.  Moreover, 
the letters informed the veteran that while VA would request 
private records, it was ultimately his responsibility to make 
sure VA received the evidence.

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  In pertinent part, the March 2004 VCAA 
letter stated that the veteran should " [s]end us any 
medical reports you have."  The letter also stated that it 
was ultimately the veteran's responsibility to make sure VA 
received all requested records that were not in the 
possession of a Federal department or agency.  Further, the 
letter include an address for the veteran to submit the 
evidence necessary to support his claim.  Moreover, a 
September 2005 letter specifically stated that it was to 
correct the February 2005 letter in that it failed to tell 
him that "[i]f there is any other evidence or information 
that you think will support your claim, please let us know," 
and that "[i]f you have any evidence in your possession that 
pertains to your claim, please send it to us."  In addition, 
the record was kept open for 60 days following the November 
2005 hearing in order for the veteran to obtain and submit 
evidence to support his claims.

The Board further notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the United 
States Court of Appeals for Veterans Claims (Court) observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the Board notes that elements (1) through (3) 
are not in dispute with regard to the claims adjudicated by 
this decision.  Element (4) is in dispute, and was addressed 
by the VCAA letters noted above.  For the reasons stated 
below, the Board concludes that new and material evidence has 
not been received regarding either the veteran's heart 
disease nor his renal cancer.  Although new and material 
evidence has been received regarding the veteran's hearing 
loss, the preponderance of the evidence is against the 
underlying service connection claim.  Accordingly, any 
deficiency regarding elements (4) and (5) has been rendered 
moot.

With respect to specific notice to the veteran regarding new 
and material evidence, in the March 2004 letter he was 
advised, as to the heart and hearing loss claims, of the 
bases for the previous denial and was further advised as to 
what evidence would be new and material to reopen the claim.  
Similarly, in the September 2005 VCAA letter the veteran was 
advised as to the kidney cancer claim.  See Kent v. 
Nicholson, No. 04-181, slip op. at 10 (U.S. Vet. App. Mar. 
31, 2006).  Both the March 29, 2004 VCAA letter and the 
September 23, 2005 VCAA letter specifically explained that 
new and material evidence was required, and further provided 
specific definitions of both "new" and "material" 
evidence.  See the March 29, 2004 VCAA letter, pages 2-3 and 
the September 23, 2005 VCAA letter, page 2.

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  He has further been 
informed as to new and material evidence per Kent.  
Accordingly, there is no further duty to notify.  See 
Mayfield, supra; see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) [the Veterans Claims Court shall "take due 
account of the rule of prejudicial error"]; Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim. 
It is specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002).

The record reflects that the veteran was accorded medical 
examinations with respect to both his renal cancer and 
hearing loss claims, even though as explained above no 
medical examination was required in the context of new and 
material evidence claims.  Moreover, the record was kept open 
for 60 days following the November 2005 hearing in order for 
the veteran to obtain and submit medical nexus opinions with 
respect to the issues on appeal.  No such evidence appears to 
have been added to the claims folder.

The Board acknowledges that the veteran has asserted that his 
complete service medical records from the Balboa Naval 
Medical Hospital are not on file.  However, as noted by a 
March 2006 memorandum, efforts to obtain additional records 
from that facility have been unsuccessful, and it was 
determined that such records are unavailable.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  

Moreover, the veteran himself reported in a statement dated 
that same month that the records from Balboa had been 
destroyed.  See Counts v. Brown, 6 Vet. App. 473 (1994) [VA 
has no obligation to seek evidence which the veteran 
acknowledges does not exist.].  

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been afforded the opportunity to 
present evidence and argument in support of his appeal, to 
include providing testimony at the November 2005 hearing 
conducted before the undersigned.  

Accordingly, the Board will move on to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may also be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  See 38 C.F.R. §3.303(d) (2005); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

For certain chronic disorders, including cardiovascular-renal 
disease, cancer and  organic diseases of the nervous system 
(including sensorineural hearing loss), service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

New and material evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  The Court has held that, 
when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991). 

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45, 620, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The Board additionally notes that the RO appears to have made 
an implicit determination that new and material evidence had 
been received to reopen the previously denied hearing loss 
claim, as it addressed the merits of the underlying service 
connection claim in the December 2004 rating decision.  
Similarly, in supplemental SOCs (SSOCs) promulgated in 
January 2004 and April 2005, the RO appears to only address 
the merits of the claim of service connection for renal 
cancer.  However, in a September 2005 letter the RO stated 
that new and material evidence was required to reopen that 
claim.  

Despite any implicit or explicit determination reached by the 
RO that new and material evidence had been submitted to 
reopen any previously-denied claims, the Board must find new 
and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

As has been noted in the Introduction, three of the veteran's 
claims, entitlement to service connection for heart disease, 
renal cancer and hearing loss, were denied in a September 
1994 RO rating decision.  That decision is final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).  The evidence on file at the time of the September 
1994 rating decision includes the veteran's service medical 
records, post-service treatment records dated in 1993, and 
reports of VA medical examinations conducted in July 1994.  

The evidence added to the veteran's VA claims folder since 
the September 1994 rating decision includes additional post-
service medical records, as well as statements and hearing 
testimony from the veteran, and lay statements in support of 
his claim.

In the adjudication that follows, the Board will summarize 
the relevant evidence regarding each of the claimed 
disabilities that was of record at the time of the September 
1994 rating decision, and summarize whether the evidence 
received since that decision constitutes new and material 
evidence as defined by 38 C.F.R. § 3.156(b) (2005).

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a heart disability.

Factual background

The "old" evidence 

Relevant evidence which was of record at the time of the 
September 2004 VA rating decision follows. 

The veteran's service medical records reflect no diagnoses or 
treatment for heart disease during active service.  In fact, 
his heart was consistently evaluated as normal on his service 
examinations, including his January 1990 retirement 
examination.  Moreover, he checked the box on the concurrent 
Report of Medical History to indicate he had not experienced 
heart trouble.

The post-service treatment records reflect, in pertinent 
part, that the veteran had a myocardial infarction in 
February 1993, and subsequently underwent a coronary artery 
bypass graft in March 1993.  However, no competent medical 
evidence related these findings of heart disease to the 
veteran's active service.  

The September 1994 rating decision denied service connection 
for heart disease finding that it was not shown in service or 
within the one year presumptive period after retirement from 
active duty.  

The additional evidence 

The additional medical evidence received since the September 
1994 continues to indicate that the veteran has heart 
disease.  For example, he underwent an exercise stress test 
in January 1997, as well as diagnostic imaging of his chest 
in February 1997 which noted complaints of chest pain.  He 
was also treated for complaints of chest pain in May 2003, 
and was assessed with unstable angina.  

Analysis

As described in the factual background section above, the 
evidence that has been associated with his claims file since 
September 1994 consists primarily of medical records that 
reflect post-service treatment for cardiac problems. This 
evidence, while new in the sense that these records may not 
have been previously associated with the claims file, is not 
new in the sense that new information was furnished. 
The fact that a cardiac disability exists had previously been 
known.  The evidence associated with the veteran's claims 
file since September 1994 reflecting further treatment is 
accordingly cumulative in nature.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].

The additional medical records still do not indicate that 
heart disease was present either during service, or within 
the first post-service year, nor is there a competent medical 
opinion which links the current disability to any incident of 
service.  In the absence of such evidence, the veteran's 
claim may not be reopened.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000), [a veteran seeking disability benefits 
must establish a connection between the veteran's service and 
the claimed disability]. As such, the Board finds that the 
medical evidence is cumulative and redundant of that which 
was of record at the time of the last prior denial.  In 
short, the evidence of record continues to reflect post-
service treatment for heart disease, which was not in dispute 
at the time of the September 1994 rating decision.

At the November 2005 hearing, the veteran testified that he 
had an irregular heart beat on a 1984 service examination, 
and that EKG readings conducted that year had low readings; 
i.e., he had a bad reading.  Further, he testified that he 
had a recurrence of the irregular heart beat in 1988, as well 
as a repeat EKG.  Such statements are reiterative of previous 
contentions made by the veteran to the effect that he had 
heart disease in service.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Further, such lay statements as to medical 
matters are not competent and cannot be considered new and 
material as to the question of the relationship between the 
veteran's service, and his service-connected disabilities, 
and his death. Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."  

The veteran has indicated that records from the Balboa Naval 
Hospital would support his contentions, but as already noted 
it has been determined that no such records are available.

In short, the Board finds that the evidence received since 
the prior denial in September 1994 is cumulative and 
redundant.  Accordingly, new and material evidence has not 
been received pursuant to 38 C.F.R. § 3.156(a) (2005).  The 
claim is not reopened, and the benefit sought on appeal 
remains denied.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for renal cancer.

Factual background

The "old" evidence

Relevant evidence which was of record at the time of the 
September 2004 VA rating decision follows.

The veteran's service medical records reflect, in pertinent 
part, that he was treated in November 1974 for kidney stones.  
In December 1974 it was noted there had been no recurrent 
symptoms.  Service medical records in  April 1975 noted a 
history of renal calculi in November 1974, but he had been 
asymptomatic for the past five months.  Moreover, recent 
kidney ultrasound biopsy (KUB) and urinalysis (U/A) were 
within normal limits.  The veteran subsequently noted on 
Reports of Medical History that he had experienced kidney 
stones.  His service medical records consistently stated that 
there had been no recurrence since his initial treatment.  An 
intervenous pyelogram (IVP) conducted in June 1987 to rule-
out retained calculi noted a right lower pole cyst.  The 
overall study was found to be normal.

The veteran's his genitourinary (GU) system was consistently 
evaluated as normal on his service medical examinations, 
including his January 1990 retirement examination.  

Post-service medical records reflect that the veteran was 
treated for renal hemorrhage of the left kidney in March 
1993.  An aortogram and left renal arteriogram resulted in an 
impression of vascular tumor.  The veteran ultimately 
underwent a left radical nephrectomy.  The pathological 
report indicated that certain findings were suggestive of 
typical renal cell carcinoma of the clear cell type.  
Although it was not possible to make that diagnosis with 
certainty, the examiner stated that all of the gross features 
of the left kidney were consistent with that diagnosis.  

A July 1994 VA examination report diagnosed, in pertinent 
part, history of left nephrectomy for renal cancer, without 
evidence of recurrence, and unrelated to the history of 
nephrolithiasis [kidney stones] in 1973, which the examiner 
termed resolved, with no residuals.  

The September 1994  RO decision denied service connection for 
kidney cancer, finding that such was not present in service 
or within the one year presumptive period after service. 
[Service connection was granted for kidney stones ("history 
of nephrolithiasis").]

The additional evidence 

The medical evidence received since the September 1994 rating 
decision describes a history of kidney cancer.  A September 
2002 VA GU examination resulted in an impression of "status 
post left kidney removal secondary to carcinoma, not likely 
related to the nephrolithiasis."  

Analysis

The Board's analysis of this issue is similar to that 
concerning the first issue on appeal.  The evidence which has 
been added to the record merely documents a history of kidney 
cancer, which was known at the time of the September 2004 RO 
decision.  The additionally added evidence does not include a 
critical medical nexus opinion.  Indeed, the September 2002 
examiner's conclusion that the veteran's kidney cancer was 
not related to his in-service kidney stones further supports 
the conclusion that the veteran's renal cancer is not related 
to active service.  This is not material evidence and does 
not serve to reopen the claim.  See Villalobos v. Principi, 3 
Vet. App. 450 (1992) [evidence that is unfavorable to the 
appellant is not new and material].

The veteran maintained at his November 2005 hearing that 
kidney cancer was present in service.  This amounts to a 
reiteration of previous statements to the same effect.  See 
Reid, supra.
 
In summary, the additional evidence added to the record since 
the prior denial does not indicate that the veteran's renal 
cancer developed in service or within the one year period 
after his retirement from service.  Consequently, the 
additional evidence is cumulative and redundant of that which 
was of record at the time of the previous denial, and, as 
such, does not constitute new and material evidence pursuant 
to 38 C.F.R. § 3.156(a) (2005).  

In short, for reasons and bases expressed above, the Board 
finds that new and material evidence which is sufficient to 
reopen the veteran's previously-denied claim of entitlement 
to service connection for kidney cancer has not been 
received.  The claim is not reopened, and the benefit sought 
on appeal remains denied. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

Pertinent law and regulations - hearing loss

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

Factual background

The "old" evidence

Pertinent evidence of record at the time of the September 
1994 denial of service connection for hearing loss is as 
follows.

There was evidence of hearing loss for both ears, pursuant to 
Hensley, on the service examinations conducted in July 1988 
and March 1989.  Moreover, the audiological evaluation 
conducted in conjunction with the veteran's January 1990 
retirement examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
50
55
60
LEFT
50
60
45
55
60

In short, the retirement examination indicated a bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385 
(2005).

Despite the foregoing, when the veteran underwent a VA 
audiological evaluation in July 1994, his hearing was found 
to be within normal limits.  Specifically, the evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
15
0
15
30
15
LEFT
10
15
5
15
35
18

Speech recognition scores were 100 percent for the right ear, 
and 96 percent for the left.  

Service connection was denied by the September 1994 rating 
decision because, even though bilateral hearing loss was 
noted at separation from service, such was not found on the 
VA examination; it was denied because the competent medical 
evidence did not show a current hearing loss disability 
[i.e., Hickson element (1)].

The additional evidence

The evidence received since the prior denial in September 
1994 includes competent medical evidence showing a current 
hearing loss disability as defined by 38 C.F.R. § 3.385 
(2005).  A December 2004 VA audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
25
25
25
60
60
43
LEFT
25
30
30
65
65
48

Speech recognition scores were 94 percent for both ears.

Analysis

New and material evidence

As noted above, the veteran's claim was denied in September 
1994 based on a lack of current disability.  The additional 
evidence, which now shows a current hearing loss disability, 
goes to the basis for the prior denial of service connection 
for hearing loss.  Therefore, the Board finds that this 
evidence was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.  In short, new and material evidence has been 
received pursuant to 38 C.F.R. § 3.156(a) (2005), and the 
claim of service connection for hearing loss is reopened.

Procedural considerations

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  In Bernard, the United States Court of 
Appeals for Veterans Claims (the Court) held that when the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  The second concern involves the statutory duty to 
assist, which comes into play at this juncture.  Thirdly, the 
standard of review changes.

(i.) Bernard considerations

As noted immediately above, in Bernard, the Court held that 
before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, as noted above the RO addressed the 
merits of the underlying service connection claim in the 
December 2004 rating decision without regard to the 
submission of new and material evidence.  See also the April 
2005 SOC.
In addition, the veteran has been accorded ample opportunity 
to present his claim on the merits.  He has set forth his 
contentions as to why he believes that service connection 
should be granted for his hearing loss disability.

Under these circumstances, the veteran has been accorded 
appropriate due process at the RO level, and he will not be 
prejudiced by the Board's consideration of this issue on its 
merits without the need for a remand for still more RO 
adjudication.


(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must therefore determine whether additional 
development of the evidence is needed.

As discussed above the veteran has been accorded a VA 
audiology examination in connection with his claim. All 
identifiable medical evidence has been obtained. The veteran 
has not furnished or identified any outstanding evidence that 
may have a bearing on his claim, despite being accorded an 
additional 60 days in which to do so by the undersigned.

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the duty to assist provisions of 
the VCAA and the implementing regulations. Accordingly, the 
Board will address the merits of the claim.

(iii.) Standard of review

The standard of review changes at this point. Unlike when 
determining whether evidence is new and material, the Board 
has the responsibility to evaluate the entire record on 
appeal. See 38 U.S.C.A. § 7104(a). When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant. See 38 U.S.C.A. § 5107 (West Supp. 2002); 38 
C.F.R. § 3.102 (20025.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened. 

In addition, although certain evidence may be sufficient to 
reopen the claim, it is not necessarily dispositive of the 
ultimate outcome of the case.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998) [new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim].

With these principles in mind, the Board will move on to a de 
novo discussion of the merits of the claim.

De novo discussion

The Board must now address the merits of the veteran's 
underlying service connection claim.

Initially, the Board notes that Hickson elements (1) and (2) 
have already been satisfied in this case.  As detailed above, 
the December 2004 VA audiological evaluation shows a current 
hearing loss disability, and the service medical records 
contain evidence of hearing loss during active service.  

With respect to crucial Hickson element (3), medical nexus, 
there is no competent medical evidence which relates the 
veteran's current hearing loss to his active service.  The 
only competent medical evidence of record is the opinion of 
the December 2004 VA audiological examiner.  The December 
2004 VA audiological examiner determined, after evaluation of 
the veteran and review of his claims folder, that the hearing 
loss was not likely caused by noise in the service.  The 
examiner provided a rationale in support of this opinion, 
including the fact that the July 1994 examination indicated 
hearing was within normal limits and that the veteran had 
significant post military noise exposure.

The veteran himself contends that his hearing loss is related 
to his military service.  However, it is well established 
that lay persons without medical training, such as the 
veteran, are not competent to attribute symptoms to a 
particular cause. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The veteran contended at his November 2005 hearing that he 
developed hearing loss due to noise exposure that occurred 
while he was engaged in combat in the Republic of Vietnam.  
As such, it appears he is contending that he is entitled to 
the benefit of the combat presumption found in 38 U.S.C.A. 
§ 1154(b).  However, the combat presumption goes to element 
(2), in-service incurrence, which is conceded.  

With respect to element (3), medical nexus, the Court has 
held that 38 U.S.C.A. 
§ 1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder. 
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

The Board further observes that the VA examiner noted the 
veteran's account of in-service noise exposure during combat 
as part of the examination report, and determined that the 
current hearing loss was due to post-service noise exposure 
and not to any incident of the veteran's military service.   

As was described in some detail in the Board's VCAA 
discussion above, the veteran has been accorded ample 
opportunity to present evidence in support of his claim.  
Indeed, he was accorded a period of sixty days after his 
personal hearing to submit additional evidence.  None was 
forthcoming.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant' s responsibility to support a claim for VA 
benefits].

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claim entitlement to 
service connection for hearing loss.  The benefits sought on 
appeal are accordingly denied.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for heart 
disease, the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for renal 
cancer, the benefit sought on appeal is denied.  

New and material evidence having been received to reopen the 
claim of entitlement to service connection for hearing loss, 
the claim is reopened.  Entitlement to service connection for 
hearing loss is denied.






	(CONTINUED ON NEXT PAGE)



REMAND

4.  Entitlement to service connection for a disorder of the 
eye.

Initially, the Board notes that, with respect to claims of 
service connection for eye disabilities, that refractive 
error of the eye is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2005).

The veteran contends that he has a current eye disability 
that was incurred during active service.  He testified at his 
November 2005 hearing that he developed and was treated for 
spots/floaters in his eyes during active service, that these 
problems have continued since service, and that it ultimately 
developed into his current eye disability, juxtafoveolar 
retinal telangiectasia.

The veteran's service medical records confirm that in 
September 1989 he complained of a spot in front of his right 
eye for the previous three months which never went away.  
Objective findings included media-vitreous floater of the 
right eye.  However, no acquired eye disability appears to 
have been diagnosed during active service, and his eyes were 
evaluated as normal on his January 1990 retirement 
examination.

The Board also notes that a January 2004 ophthalmology 
progress note includes an impression of juxtafoveal 
telangiectasia, right greater than left.  Subsequent records 
from September 2004 note that the veteran was diagnosed with 
a variant of Coats disease in April, and show an assessment 
of visual disturbance described as floating white spots in 
vision of the right eye.

No competent medical opinion is of record which relates the 
current disability to service.  Moreover, it does not appear 
that he has been accorded a VA medical examination to 
determine the exact nature and etiology of his current eye 
disability.  As there is evidence of in-service treatment, 
and evidence of a current eye disability, the Board concludes 
that a remand is required to determine whether the current 
disability is related to military service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002), in which VA was required 
to obtain a nexus opinion when there was evidence of disease 
in service and competent evidence of a current disability

For the reasons stated above, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The veteran should be afforded a VA 
examination to determine the nature, 
extent, and etiology of any current 
disorder(s) of the eye.  Following 
examination of the veteran and review of 
pertinent medical records, the examiner 
must explicitly state whether there is a 
current, chronic disability of the 
eye(s).  For any such disability found to 
exist, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that such was incurred in or 
aggravated during the veteran's military 
service.  The September 1989 service 
medical records detailing treatment for 
spots/floaters in the right eye should be 
taken into consideration in making this 
opinion.  A report or reports should be 
prepared and associated with the 
veteran's VA claims folder.   

2.  After completing any additional 
development and/or notification deemed 
necessary, VBA should readjudicate the 
issue remaining on appeal.  

If the benefits requested on appeal remain denied, in whole 
or in part, the veteran should be furnished an SSOC which 
addresses all the evidence obtained since the April 2005 SOC, 
and be allowed an appropriate opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted 
as to any issue.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


